Citation Nr: 1735952	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to a higher initial disability rating for residuals of a lumbosacral fusion with spondylolisthesis and stenosis (lumbar spine disability), in excess of 20 percent from June 1, 2002, and in excess of 40 percent from August 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Indianapolis, Indiana, which, in pertinent part, denied service connection for a skin disorder and a seizure disorder.  The December 2008 rating decision also granted service connection for a lumbar spine disability and assigned initial disability ratings of 60 percent from February 20, 2002, 100 percent from April 9, 2002, and then 20 percent from June 1, 2002.  In March 2009, the Veteran filed a Notice of Disagreement (NOD) as to the issues of service connection for a skin disorder and seizure disorder, and as to the 20 percent initial disability rating assigned for the lumbar spine disability from June 1, 2002.

In an August 2012 rating decision, the RO denied a separately filed claim for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), but assigned a higher initial disability rating of 40 percent for the lumbar spine disability from August 26, 2010 (the date of the TDIU claim).

In April 2017, the Veteran testified at a Travel Board hearing held at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran does not have a currently diagnosed skin disorder.

2.	The Veteran is currently diagnosed with a seizure disorder.

3.	Symptoms of a seizure disorder were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

4.	The Veteran's seizure disorder is causally related to residuals of a non-service-connected stroke.

5.	For the initial rating period on appeal from June 1, 2002 to October 24, 2008, the service-connected lumbar spine disability has been manifested by pain and stiffness.

6.	For the initial rating period on appeal from June 1, 2002 to October 24, 2008, the service-connected lumbar spine disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.

7.	For the initial rating period on appeal from October 24, 2008 forward, the service-connected lumbar spine disability has been manifested by pain, stiffness, and limitation of forward flexion between 18 and 65 degrees.

8.	For the initial rating period on appeal from October 24, 2008 forward, the service-connected lumbar spine disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period, or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.	The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.159 (2016). 

3.	For the initial rating period on appeal from June 1, 2002 to October 24, 2008, the criteria for a higher initial disability rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5241 (effective after September 26, 2003), 5292 (effective before September 26, 2003), 5293 (effective before September 23, 2002).

4.	Resolving reasonable doubt in favor of the Veteran, for the initial rating period from October 24, 2008 to August 26, 2010, the criteria for an initial disability rating of 40 percent for the lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5241 (effective after September 26, 2003), 5292 (effective before September 26, 2003), 5293 (effective before September 23, 2002).

5.	For the initial rating period from October 24, 2008 forward, the criteria for a higher initial disability rating in excess of 40 percent for the lumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5241 (effective after September 26, 2003), 5292 (effective before September 26, 2003), 5293 (effective before September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issues of service connection for a skin disorder and seizure disorder, the RO provided notice to the Veteran in April 2008, prior to the December 2008 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

The Veteran is challenging the initial disability rating assigned following the grant of service connection for the lumbar spine disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United State Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for the lumbar spine disability, no additional notice is required regarding this downstream element of the service connection claim.  

During the April 2017 Travel Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues of service connection for a skin disorder, a seizure disorder, and a higher initial rating for the lumbar spine disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2017 Travel Board hearing, the undersigned VLJ advised the Veteran and representative that the record lacked a current diagnosis for the claimed skin disorder, as well as a medical nexus relating any diagnosed skin disorder to military service.  Moreover, the undersigned VLJ inquired about the relationship between the claimed seizure disorder and military service, as well as the severity of the lumbar spine disability throughout the initial rating period on appeal.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, private treatment records, and lay statements.

Next, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in October 2008, July 2011, and February 2015, the reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2008, July 2011, and February 2015 VA examination reports, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale where indicated.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the current seizure disorder had its onset during service or is otherwise etiologically related to service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a seizure disorder, there is no duty to provide a VA medical examination.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for a seizure disorder without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  As further discussed below, the Veteran has made the specific contention that the current seizure disorder is related a non-service-connected stroke disorder, for which service connection has previously been denied.  As the Veteran has made no other assertions or submitted any evidence contending onset of symptoms or actual diagnosis of a seizure disorder in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for a VA medical opinion is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.


Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran is currently diagnosed with a seizure disorder (an organic disease of the nervous system) which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a seizure disorder (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam (Vietnam), including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2016).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).  However, Ischemic heart disease as a presumptive disease caused by herbicide exposure does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.  Accordingly, a seizure disorder is not a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Skin Disorder

The Veteran generally contends developing a skin disorder as a result of military service.  Specifically, in a February 2010 VA Form 9, the Veteran asserts that his skin itches and is very dry and that these symptoms were not present prior to deploying to Vietnam.  During the April 2017 Board hearing, the Veteran testified that the skin disorder may have been due to exposure to insect repellant during service.

After a review of all the lay and medical evidence of record, the weight of the evidence is against finding that the Veteran has a currently diagnosed skin disorder.  Service treatment records reflect the Veteran was treated for a forehead rash in May 1970, tinea pedis in August 1970, a groin rash in November 1971, a foot rash in December 1971, pseudofolliculitis dermatitis in February 1972, and another foot rash in September 1972; however, service treatment records reflect that all of these complaints were treated and resolved during service.  A July 1973 service separation examination found the Veteran's skin to be clinically normal.

A May 2007 post-service private treatment record from Dr. A.B. reflects the Veteran complained of a skin rash on the arms and legs for one week.  Dr. A.B.'s assessment was an allergic dermatitis.  This instance of allergic dermatitis appears to have been treated and resolved as post-service medical records do not reflect any further skin-related complaints until July 2013.  A July 2013 VA treatment record shows the Veteran complained of two or three sun spots located on the left side of the forehead that appeared more than three months ago.  The VA examiner's assessment was seborrheic keratosis and the Veteran was reassured and advised to call if the sun spots changed in appearance or became painful.

The Veteran was provided with a VA examination for skin diseases in October 2008.  During the October 2008 VA examination, the Veteran reported that skin on the entire body became excessively dry while he was still on active duty, and that he currently used over the counter lotions to treat the dry skin.  The October 2008 VA examination report reflects the Veteran was diagnosed with dry skin and the VA examiner opined that it is at least as likely as not that the Veteran's dry skin is related to service as service treatment records reflect at least one instance where the Veteran was treated for skin issues that similarly involved complaints of dry skin; however, dry skin is a symptom, not an independently diagnosed disability.  Symptoms alone, without a diagnosed or underlying malady or condition, do not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  As such, disability benefits are not available for symptoms of dry skin.

The Veteran asserts that he currently suffers from a skin disorder manifested by dry and itchy skin, which he contends is due to service.  While the Veteran is competent to report symptoms at any given time that he has observed through the senses, he is not competent to attribute the symptoms to a particular diagnosis or render an opinion regarding its etiology in this case.  The weight of the competent evidence shows no diagnosed skin disorder manifested by dry and itchy skin.  Thus, the Veteran's purported opinion that he has a skin disorder manifested by dry and itchy skin related to service is of no probative value.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Seizure Disorder

In an April 2012 statement, the Veteran contends that a current seizure disorder is the residuals of a previous stroke that was caused by exposure to Agent Orange during service in Vietnam.  Alternatively, during the April 2017 Board hearing, the Veteran testified that the stroke occurred approximately five years after service separation and that a private medical provider thought that the prior stroke was caused by the Veteran sustaining multiple concussions during service from exposure to loud noises such from weapons and artillery fire. 

Initially, the Board finds that the Veteran has a currently diagnosed seizure disorder.  Multiple private and VA treatment records show that the Veteran has a longstanding seizure disorder for which he takes Dilantin to control. 

Next, the Board finds that the Veteran served in Vietnam from September 1969 to September 1970, and is presumed to have been exposed to the herbicide, Agent Orange, during service.  As stated above, a seizure disorder is not on the presumptive list of diseases associated with exposure to herbicides, thus, a nexus linking the current seizure disorder and military service cannot be presumed under the law, regardless of the Veteran's exposure to herbicides during service. 

The Board also finds that the weight of the lay and medical evidence of record is against finding that symptoms of the seizure disorder were "chronic" during service.  Service treatment records do not contain any complaints or treatment for seizures, and the July 1973 service separation examination found the Veteran's neurologic system to be clinically normal.  Further, the Veteran testified during the April 2017 Board hearing that the seizure disorder had its onset after the Veteran suffered a stroke approximately five years after service separation.  Thus, the Board finds that symptoms of the Veteran's seizure disorder were neither chronic in service, nor continuous after service separation.  Moreover, the Veteran's April 2017 Board testimony establishes that the seizure disorder did not manifest within one year of service separation as the Veteran testified that the seizure disorder was not discovered until he underwent an imaging study of the brain following a stroke approximately five years after service separation.  As a seizure disorder did not manifest within one year of service separation, the criteria for manifestation of an organic disease of the nervous system in the form of a seizure disorder to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2016).

On the question of direct nexus between the current seizure disorder and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed seizure disorder is causally related to service.  The weight of the evidence, including the Veteran's April 2017 Board testimony, shows that the current seizure disorder is the residual of a previous stroke that occurred several years after service separation.  A June 2009 Social Security examination report reflects the Veteran complained of left-sided weakness and a seizure disorder.  The Veteran reported first having a massive stroke in the late 1980s and then suffering a second stroke two years later.  The Veteran reported the onset of the seizure disorder after the second stroke, which has generally been well controlled by medication.  Upon conclusion of the June 2009 Social Security examination, the medical examiner's impression was noted as "seizure disorder status post stroke versus alcohol control."

The record reflects that the Veteran previously sought service connection for a stroke disorder, which was denied in the same December 2008 rating decision that is before the Board on appeal; because the Veteran did not disagree with the denial of service connection for a stroke disorder within one year of the December 2008 rating decision, that portion of the December 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Recently, the Veteran sought to reopen service connection for a stroke disorder in January 2015, which was denied in an April 2015 rating decision as the Veteran had not submitted new and material evidence that would warrant reopening of the claim for service connection; the record reflects the Veteran also did not challenge the April 2015 rating decision.

Based on the above, the Board finds that the weight of the lay and medical evidence of record demonstrates no relationship between the Veteran's current seizure disorder and active duty service, but is the result of the non-service-connected stroke disorder.  Because service connection has previously been denied for a stroke disorder, secondary service connection for a seizure disorder due to a stroke disorder is a legal impossibility.  See 38 C.F.R. §§ 3.310 (secondary to a service-connected disability), 4.14 (2016).  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a seizure disorder on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Spinal Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, the criteria for rating disabilities of the spine were revised twice.  The former rating criteria for rating the spine were in effect through September 22, 2002, and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for rating disorders of the spine were substantially revised.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  

Rating Criteria prior to September 23, 2002

Former Diagnostic Code 5293 provided a 10 percent rating for mild Intervertebral Disc Syndrome (IVDS), a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 
Effective from September 23, 2002, IVDS is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 

Rating Criteria prior to September 26, 2003

Limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, former Diagnostic Code 5292 (2003). 

Former Diagnostic Code 5295 provided a 20 percent rating for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, former Diagnostic Code 5295 (2003). 

Ankylosis of the lumbar spine was rated under former Diagnostic Code 5289, which provided 40 and 50 percent ratings for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).

Residuals of a fracture of the vertebrae were rated under Diagnostic Code 5285.  A 100 percent rating was warranted for cord involvement, bedridden, or requiring long leg braces.  A 60 percent rating was warranted without cord involvement; or abnormal mobility requiring neck brace (jury mast).  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003). 

Former Diagnostic Code 5286 provided a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003). 

Rating Criteria on and after September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than
 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016). 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 IVDS.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2016).

In this case, for the initial rating period on appeal from June 1, 2002, the service-connected lumbar spine disability has been rated as 20 percent disabling from June 1, 2002 to August 26, 2010, and as 40 percent disabling from August 26, 2010 forward.  As noted above, during the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  For this reason, the Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 26, 2003.

Under the rating criteria in effect when service connection for the lumbar spine disability was established, limitation of motion of the lumbar spine was rated as 20 percent when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  

Initially, under the old regulations, Diagnostic Codes 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected lumbar spine disability.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. § 4.71a (2002).  Additionally, a higher rating for ankylosis under the General Rating Formula is not warranted for any part of the initial rating period as discussed below.  38 C.F.R. § 4.71a (2016).

Initial Rating Period from June 1, 2002 to October 24, 2008

For the initial rating period from June 1, 2002 to October 24, 2008, the service-connected lumbar spine disability has been rated as 20 percent disabling.  The Veteran generally contends that symptoms of the lumbar spine disability warrant a higher initial disability rating.  During the April 2017 Board hearing, the Veteran testified to undergoing a spinal fusion surgery in 2002, which helped alleviate symptoms of shooting pain down the legs, but did not resolve the lower back pain caused by the lumbar spine disability.  The Veteran testified to being unable to stand for more than 15 to 20 minutes before his legs would become numb and to being unable to lift more than 15 pounds or carry a bag of groceries.  Additionally, the Veteran testified to constant lower back pain that is aggravated with movement such that he cannot twist his back or bend over to put shoes on.

After a review of all the evidence, both lay and medical, the Board finds that, for the initial rating period on appeal from June 1, 2002 to October 24, 2008, the service-connected lumbar spine disability has been manifested by pain and stiffness without ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.

A May 2002 private treatment record reflects the Veteran underwent a posterior lumbar decompression and fusion at the L5-S1 level for a spondylolisthesis in the prior month.  The private provider noted the Veteran appeared to be in pain but planned to return to work at the end of the month.  An August 2002 private treatment record shows the Veteran reported doing better and was no longer taking any pain medication or muscle relaxant.  The Veteran complained of continued numbness in both feet that the private provider noted may or may not improve with time.

Subsequently, a July 2003 private treatment record reflects the Veteran presented with complaints of a left knee injury from approximately three weeks ago that was sustained when the Veteran was playing kickball with his grandchildren.  The private provider noted that physical examination of the Veteran revealed good and painless range of motion in the lumbosacral spine and left hip.

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from June 1, 2002 to October 24, 2008, the criteria for an initial rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated under any of the codes pertaining to disorders of the spine under the "old" or "new" regulations, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5292 (2003), Diagnostic Code 5241 (2016).

Turning to the regulations in effect during the initial rating period from June 1, 2002 to October 24, 2008, the Board finds that the overall lumbar spine disability had resulted in no more than moderate limitation of motion.  The August 2002 private treatment record shows the Veteran reported his condition was improving following a spinal fusion surgery several months prior such that he no longer needed to take pain medication and muscle relaxant.  The July 2003 private treatment record reflects the Veteran had good and painless range of motion in the lumbosacral spine after sustaining a left knee injury three weeks ago, although specific degrees of motion were not recorded.  The July 2003 private treatment record also shows that the Veteran was able to play kickball with his grandchildren.  Although the medical evidence does not reflect specific range of motion measurements of the lumbar spine for the initial rating period from June 1, 2002 to October 24, 2008, viewing the Veteran's lumbar spine disability as a whole, the Board finds that the lumbar spine disability resulted in no more than moderate limitation of motion and does not meet the criteria for a higher 40 percent rating under the old criteria.  38 C.F.R. § 4.71a (2002).  

The Board also finds that for the initial rating period from June 1, 2002 to October 24, 2008, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5293 (2002).  The next available rating (40 percent) requires severe intervertebral disc syndrome with recurrent attacks and intermittent relief.  38 C.F.R. § 4.71a.  The weight of the evidence does not reflect this degree of severity.  The medical evidence of record does not reflect any incapacitating episodes of IVDS during this initial rating period, nor has the Veteran alleged experiencing any incapacitating episodes of IVDS during this time.

A rating in excess of 20 percent is also not warranted under Diagnostic Codes 5294 (2002) or 5295 (2002).  The next available rating (40 percent) requires a severe sacro-iliac injury or lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  The weight of the evidence does not reflect this degree of severity.  Specifically, at no point was a positive Goldthwaite's sign mentioned nor was there marked limitation of forward bending in a standing position.  A 
40 percent rating is also warranted when only some symptoms are present if there is also abnormal mobility on forced motion; however, abnormal mobility on forced motion is not reflected in the medical evidence of record.

Turning to the question of a higher initial rating in excess of 20 percent under the revised rating criteria, the Board finds that, for the initial rating period from June 1, 2002 to October 24, 2008, the lumbar spine disability has not met or more nearly approximated the criteria for a higher 40 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).  As noted above, the July 2003 private treatment record reflects the Veteran had good and painless range of motion of the lumbosacral spine, which does not more nearly approximate limitation of forward flexion to 30 degrees as required for the next higher (40 percent) disability rating.  The weight of the evidence also does not indicate any evidence of ankylosis as required for a higher 40 percent disability rating.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  The weight of the evidence shows that for the initial rating period from June 1, 2002 to October 24, 2008, the lumbar spine disability did not result in functional loss due to pain, weakness, fatigability, incoordination, or painful motion.  As discussed above, the July 2003 private treatment record reveals the Veteran had good and painless range of motion of the lumbosacral spine; thus, a higher disability rating due to functional impairment is not warranted under either the old or new regulations.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).

The Board further finds that a higher initial rating of 40 percent is also not warranted under the IVDS Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As discussed above, the evidence does not show, and the Veteran has not alleged experiencing any incapacitating episodes of IVDS during the initial rating period from June 1, 2002 to October 24, 2008.  Further, during the April 2017 Board hearing, the Veteran testified that no bed rest had been prescribed for the lumbar spine disability.  Thus, the weight of the evidence of record is against finding that the lumbar spine disability had been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating) at any time during the initial rating period from June 1, 2002 to October 24, 2008.  For these reasons, the Board finds that, for the initial rating period from June 1, 2002 to October 24, 2008, a higher initial disability rating in excess of 20 percent for the lumbar spine disability is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

Initial Rating Period from October 24, 2008 to August 26, 2010

For the initial rating period on appeal from October 24, 2008 to August 26, 2010, the service-connected lumbar spine disability has been rated as 20 percent disabling.  After a review of all the evidence of record, both lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the initial rating period from October 24, 2008 to August 26, 2010, the lumbar spine disability has been manifested by pain, stiffness, and limitation of forward flexion that more nearly approximates the criteria for a 40 percent disability rating under the revised rating criteria for disorders of the spine.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5241 (2016).

In October 2008, the Veteran underwent a VA examination for the lumbar spine disability.  The October 2008 VA examination report reflects positive findings for decreased motion, stiffness, constant pain on a daily basis that is aggravated with certain activities such as lifting heavy objects.  The October 2008 VA examiner noted positive findings for guarding and pain with motion that was not severe enough to cause abnormal gait or spinal contour.  The Veteran denied episodes of flare ups or any incapacitating episodes of over the past 12 months due to the lumbar spine disability, and the VA examination report indicated negative findings for IVDS and ankylosis.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 50 degrees, extension to 0 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees; all ranges of motion measurements were recorded at the point where pain began.  

A June 2009 Social Security examination report reflects the Veteran reported joint pain in almost all joints and severe morning stiffness that usually last less than an hour.  The Veteran conveyed being able to walk one block and up one flight of stairs with some difficulty.  Upon physical examination of the Veteran, the June 2009 medical examiner noted the Veteran walked with a mild limp favoring the right side but had normal posture.  The Veteran refused to stand on his heels and toes or walk on heels and toes due to back pain.  The June 2009 Social Security examination report indicated the spine was slightly tender, with no evidence of effusion or inflammation, and a straight leg raising test was normal.  The June 2009 medical examiner noted the Veteran was able to bend over with some restriction at 40 degrees, but was unable to squat due to back pain.

Based on the foregoing evidence, the Board finds that for the initial rating period from October 24, 2008 to August 26, 2010, an initial disability rating of 40 percent under the revised rating criteria, but no higher, has been more nearly approximated when taking into account functional loss of the lumbar spine due to pain.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a (2016); see also, DeLuca, 8 Vet. App. 202.  Both the October 2008 VA examination report and the June 2009 Social Security examination report reflect findings of painful motion that has restricted the Veteran's overall motion.  Although the October 2008 VA examination report reflects forward flexion to 50 degrees with pain, extension was limited to 0 degrees due to pain.  Further, the June 2009 Social Security examination report shows forward flexion was limited to 40 degrees and that the Veteran was unable to perform certain movements such as heel to toe walking and squatting due to back pain.  For these reasons, the Board finds that the degree of functional impairment warrants a finding that the lumbar spine disability more nearly approximated the criteria for a 40 percent disability rating under the revised regulations for the initial rating period from October 24, 2008 to August 26, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45.  

The Board further finds that, for the initial rating period from October 24, 2008 to August 26, 2010, an initial disability rating in excess of 40 percent for the lumbar spine disability is not warranted under the former or revised rating criteria.  The October 2008 VA examination report shows the Veteran denied any incapacitating episodes due to the lumbar spine disability in the past 12 months and reflects a negative finding for IVDS; thus, a higher 60 percent initial rating is not warranted under the former or revised rating criteria for IVDS.  38 C.F.R. § 4.71a (in effect before and after September 23, 2002).  Further, a higher initial disability rating is not available under the former rating criteria for limitation of motion of the lumbar spine, sacro-iliac injury and weakness, or lumbosacral strain, as a 40 rating is the maximum disability rating available.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5294, 5295 (2003).  Finally, the October 2008 VA examination report indicates the lumbar spine disability did not result in any ankylosis of the spine as required for a 50 percent rating under the revised rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2016).   Thus, the Board finds that an initial disability rating in excess of 40 percent for the lumbar spine disability is not warranted for the initial rating period from October 24, 2008 to August 26, 2010.  38 C.F.R. §§ 4.3, 4.7.  



Initial Rating Period from August 26, 2010

The Veteran is in receipt of a 40 percent rating for the lumbar spine disability for the initial rating period from August 26, 2010 forward.  After a review of all the evidence, both lay and medical, the Board finds that for the initial rating period on appeal from August 26, 2010 forward, the service-connected lumbar spine disability has been manifested by pain, stiffness, and limitation of forward flexion between 18 and 65 degrees, without ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period, or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.

The Veteran underwent another VA examination of the spine in July 2011.  The July 2011 VA examination report reflects the Veteran reported limited motion, lower back pain, and episodes of flare ups that result in significant additional limitation of motion.  Additionally, the Veteran endorsed symptoms of numbness and paresthesias, however the July 2011 VA examiner attributed these symptoms to residuals of a prior stroke.  The July 2011 VA examination report reflects negative findings for any incapacitating episodes of spine disease, abnormal spinal curvatures, listing, or ankylosis.  Range of motion testing of the thoracolumbar spine revealed forward flexion was limited to 18 degrees due to pain.  Further, reflex, motor strength, and sensory examinations in the lower extremities were all normal with the exception of decreased sensation found in the left great toe.  

In February 2015, the Veteran was provided with another VA examination of the spine.  During the February 2015 VA examination, the Veteran reported a history of back surgery for shooting pain down the legs and lower back pain; the Veteran reported the surgery resolved the leg pain but the lower back pain remained.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 65 degrees with functional loss due to pain.  The February 2015 VA examination report reflects negative findings for radiculopathy, ankylosis, and IVDS.  Additionally, the February 2015 VA examiner noted the Veteran's history of a stroke involving the left side of the body that affects strength and sensation.

Based on the foregoing evidence, the Board finds that, for the initial rating period from August 26, 2010 forward, the criteria for a higher initial rating in excess of 40 percent for the lumbar spine disability have not been met or more nearly approximated under the former or the revised rating criteria for disorders of the spine.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2003), Diagnostic Code 5241 (2016).

As discussed above, a 40 percent rating is the maximum disability rating for limitation of motion of the lumbar spine, a sacro-iliac injury, and lumbosacral strain under the former rating criteria; therefore, a higher initial rating in excess of 40 percent is not available under either of these Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5294, 5295 (2003).  The Board also finds that a disability rating in excess of 40 percent is not warranted under former Diagnostic Code 5293.  The next available rating (60 percent) requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a (2002).  The weight of the evidence does not reflect this degree of severity.  Specifically, both the July 2011 and February 2015 VA examination reports reflect negative findings for any incapacitating episodes due to the lumbar spine disability, and the February 2015 VA examination report shows a negative finding for IVDS.  Further, the July 2011 VA examination report reveals mostly normal neurological findings in the bilateral lower extremities and the February 2015 VA examination report reflects a negative finding for radiculopathy.

Turning to the question of an initial rating in excess of 40 percent under the revised rating criteria, the Board finds that, for the initial rating period from August 26, 2010 forward, the lumbar spine disability has not met or more nearly approximated the criteria for a higher 50 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).  Both the July 2011 and February 2015 VA examination reports reflect negative findings for ankylosis of the thoracolumbar spine, which is required for a higher 50 percent initial disability rating.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  Here, there is no question that the lumbar spine disability has caused pain, which has restricted the Veteran's overall motion; however, the July 2011 and February 2015 VA examination reports show that limitation of motion due to pain does not more nearly approximate unfavorable ankylosis of the either the lumbar spine or entire thoracolumbar spine (requirement for a 50 percent rating under the former and revised rating criteria, respectively); although the July 2011 VA examination report reflects forward flexion to only 18 degrees, the February 2015 VA examination report reveals forward flexion to 65 degrees, which demonstrates that limitation of motion in the lumbar spine due to pain varies in severity and does not resemble unfavorable ankylosis.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion under either the old or new regulations.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).

Finally, the Board finds that, for the initial rating period from August 26, 2010 forward, a higher (60 percent) disability rating is also not warranted under the IVDS Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  The July 2011 and February 2015 VA examination reports note no incapacitating episodes of IVDS.  Further, during the April 2017 Board hearing, the Veteran testified that no bed rest had been prescribed for the lumbar spine disability.  Thus, the Board finds that the weight of the evidence of record is against finding that the lumbar spine disability has been manifested by at least 6 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 60 percent rating).  For the foregoing reasons, the Board finds that for the initial rating period from August 26, 2010 forward, a higher initial rating in excess of 40 percent for the lumbar spine disability is not warranted.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected lumbar spine disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement and limitation of motion due to pain, and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an 

extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

As to functional impairment with respect to lifting, the lifting of day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires forward flexion or lateral bending, forward flexion is explicitly part of the schedular rating criteria and lateral bending is part of the schedular rating criteria based on combined range of motion of the thoracolumbar spine.

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular 

rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with the lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has 

previously claimed entitlement to a TDIU, which was denied in a May 2016 Statement of the Case and not appealed.  As such, the Board finds that the issue of entitlement to a TDIU has already been adjudicated and is not before the Board on appeal. 


ORDER

Service connection for a skin disorder is denied.

Service connection for a seizure disorder is denied.

For the initial rating period from June 1, 2002 to October 24, 2008, an initial disability rating in excess of 20 percent for the lumbar spine disability is denied; for the initial rating period from October 24, 2008 to August 26, 2010, a higher initial disability rating of 40 percent is granted; for the initial rating period from October 24, 2008 forward, an initial disability rating in excess of 40 percent is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


